     Case 2:18-cv-02008-RCJ-DJA Document 51 Filed 10/29/19 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 West Sahara Avenue, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rjung@wrightlegal.net
 6   Attorneys for Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master Participation Trust
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
     U.S. BANK TRUST, N.A., AS TRUSTEE FOR              Case No.: 2:18-cv-02008-RCJ-DJA
10   LSF9 MASTER PARTICIPATION TRUST,
11                                                      STIPULATION AND ORDER FOR
                    Plaintiff,                          DISMISSAL WITH PREJUDICE
12
     vs.
13
14   CARLOS MIRANDA, an individual;
     ANTONIA MIRANDA, an individual;
15   JENNIFER UZAN ST. JOHN (a.k.a.
     JENNIFER UZAN), an individual; and
16   STERLING AT SILVER SPRINGS
17   HOMEOWNERS ASSOCIATION; a domestic
     non-profit corporation,
18
                    Defendants.
19
20          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, U.S. Bank
21   Trust, N.A., as Trustee for LSF9 Master Participation Trust (“Plaintiff”), through its counsel of
22   record, Robert A. Riether, Esq. and Rock K. Jung, Esq., of the law firm Wright, Finlay & Zak,
23   LLP; Defendants, Carlos Miranda, Antonia Miranda, and Jennifer Uzan St. John (collectively
24   “Buyers”), by and through their counsel of record, Michael Beede, Esq., and James W. Fox,
25   Esq., of The Law Office of Mike Beede, PLLC; and Defendant, Sterling at Silver Springs
26   Homeowners Association (“HOA”), through its counsel of record, Robert T. Robbins, Esq., and
27   Elizabeth B. Lowell, Esq., of the Robbins Law Firm (collectively, the “Parties”), for dismissal of
28   this action as follows:



                                                Page 1 of 3
     Case 2:18-cv-02008-RCJ-DJA Document 51 Filed 10/29/19 Page 2 of 3




 1              WHEREAS:
 2              1.    The real property which is the subject of this suit is commonly known as 5026
 3   Mascaro Dr., Las Vegas, Nevada 89122; APN 161-26-110-050 (“Property”) and is part of the
 4   HOA;
 5              2.    On October 17, 2018, Plaintiff filed a Complaint for Quiet Title against Buyers
 6   and HOA [ECF No. 1];
 7              3.    On August 2, 2019, the Parties filed a Joint Notice of Settlement [ECF No. 44];
 8              NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that all
 9   claims in Plaintiff’s Complaint against Buyers and HOA shall be dismissed in their entirety with
10   prejudice.
11              IT IS FURTHER STIPULATED AND AGREED that nothing in this Stipulation and
12   Order is intended to be, or will be, construed as an admission of the claims or defenses of the
13   Parties.
14              IT IS FURTHER STIPULATED AND AGREED that this Stipulation and Order is in
15   no way intended to impair the rights of Plaintiff (or any of its authorized servicers, agents,
16   investors, affiliates, predecessors, successors, and assigns) to pursue any and all remedies
17   against its borrower, as defined in the Note, Annette Winn (“Borrower”), that Plaintiff (or any
18   of its authorized servicers, agents, investors, affiliates, predecessors, successors, and assigns)
19   may have relating to the Note, including the right to sue Borrower for any deficiency.
20              IT IS FURTHER STIPULATED AND AGREED that U.S. BANK TRUST, N.A., AS
21   TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST has not further right, title, interest,
22   or claim to the real property located at 5026 Mascaro Dr., Las Vegas, Nevada 89122 and
23   bearing Clark County Assessor’s Parcel Number 161-26-110-050.
24              IT IS FURTHER STIPULATED AND AGREED that that certain Deed of Trust
25   which was recorded as Clark County Recorder’s Instrument Number 200201300002623 does
26   not encumber the real property located at 5026 Mascaro Dr., Las Vegas, Nevada 89122 and
27   bearing Clark County Assessor’s Parcel Number 161-26-110-050.
28   /././



                                                 Page 2 of 3
     Case 2:18-cv-02008-RCJ-DJA Document 51 Filed 10/29/19 Page 3 of 3




 1          IT IS FURTHER STIPULATED AND AGREED that each Party shall bear its own
 2   attorney’s fees and costs incurred in this litigation and settlement.
 3          IT IS SO STIPULATED.
 4          Dated this 29th day of October, 2019.
 5
     WRIGHT, FINLAY & ZAK, LLP                              THE LAW OFFICE OF MIKE BEEDE,
 6
                                                            PLLC
 7
     /s/ Rock K. Jung                                       /s/ Michael Beede
 8   Robert A. Riether, Esq.                                Michael Beede, Esq.
 9   Nevada Bar No. 12076                                   Nevada Bar No. 13068
     Rock K. Jung, Esq.                                     James W. Fox, Esq.
10   Nevada Bar No. 10906                                   Nevada Bar No. 13122
     7785 W. Sahara Ave., Suite 200                         2470 St. Rose Pkwy., Ste. 307
11   Las Vegas, Nevada 89117                                Henderson, NV 89074
12   Attorneys for Plaintiff, U.S. Bank Trust, N.A.,        Attorneys for Defendants, Jennifer Uzan St.
     as Trustee for LSF9 Master Participation Trust         John, Carlos Miranda, and Antonia
13                                                          Miranda
14
     ROBBINS LAW FIRM
15
16   /s/ Elizabeth B. Lowell
     Robert T. Robbins, Esq.
17   Nevada Bar No. 6109
18   Elizabeth B. Lowell, Esq.
     Nevada Bar No. 8551
19   7575 Vegas Drive, Suite 150-G
     Las Vegas, NV 89108
20   Attorneys for Defendant, Sterling at Silver
21   Springs Homeowners Association

22                                                  IT IS SO ORDERED:
23                                                  ___________________________________
24                                                  UNITED STATES DISTRICT COURT JUDGE

25                                                  DATED: _________________________
                                                              October 31, 2019.
26
27
28



                                                   Page 3 of 3
